Progenics Pharmaceuticals, Inc. 777 Old Saw Mill River Road Tarrytown , New York 10591 Fax: (914) 789-2817 (914) 789-2800 www.progenics.com Contact: Investors: Progenics Pharmaceuticals, Inc. Richard W. Krawiec, Ph.D. Vice President Corporate Affairs (914) 789-2814 rkrawiec@progenics.com Progenics Pharmaceuticals, Inc. Dory A. Lombardo Senior Manager Corporate Affairs (914) 789-2818 dlombardo@progenics.com Media: WeissComm Partners Aline Schimmel (312) 284-4706 aschimmel@wcpglobal.com PROGENICS
